DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
	Claims 1-15 are pending.

Claim Objections
	Claim 12 is objected to for failing to conclude with a period. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 6, 9, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 5, 6, and 12, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (see claim 5, line 6; claim 6, line 5; claim 12, line 4).  See MPEP § 2173.05(d).
Regarding claim 9, the claim sets forth the limitation , “he earth ring is sufficiently thick to bear the contact stress applied by the bearings on the earth ring.” It is unclear from the claim(s) what thickness(es) are sufficiently thick enough to bear the contact stress applied by the bearings on the earth ring, as no metes and bounds have been set forth in the claim(s).
Regarding claim 11, the claim sets forth the limitation “the earth ring is sufficiently thin to be flexible enough that the torque transmitted from the earth ring to the housing is reacted by the frictional force between the earth ring and the housing such that the earth ring does not slip within the housing.” It is unclear from the claim(s) what thickness(es) are sufficiently thin enough such that the torque transmitted from the earth ring to the housing is reacted by the frictional force between the earth ring and the housing such that the earth ring does not slip within the housing, as no metes and bounds have been set forth in the claim(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,123,013 (Ponson).
Regarding claim 1, Ponson discloses a torque transmission device (1; see Figure 7) comprising:
an input drive shaft (2; see also column 8, lines 4-11);
a housing (5);
an earth ring (14 and 18) having a thickness;
a bearing cage (16); and
a plurality of bearings (15) held by the bearing cage between an inner surface of the earth ring and an outer surface of the input drive shaft (see Figure 7),
wherein the earth ring is mounted within the housing such that an outer surface of the earth ring contacts an inner surface of the housing along a contact area, thereby providing a frictional interface at the contact area for transmitting torque from the earth ring to the housing (see Figure 7 and column 6, lines 3-18).
Regarding claim 2, Ponson discloses the contact area takes the shape of a curved surface of a cylinder (see Figure 7, where earth ring 14 and 18 contacts housing 5), wherein
torque is transmitted from the earth ring to the housing only via the contact area (see Figure 7 and column 6, lines 3-18).
Regarding claim 3, Ponson discloses an output is connected to the bearing cage (16; an output is connected to the bearing cage in that torque is transmitted through the torque transmission device, of which the bearing cage is a part).
Regarding claim 4, Ponson discloses the torque transmission device is arranged such that, in a first operating condition, the output is operable to rotate on rotation of the input drive shaft (2; see also column 8, lines 4-11), wherein
the torque transmission device is arranged such that, in a second operating condition, torque is prevented from being transmitted from the input drive shaft to the output (see column 1, lines 13-18).
Regarding claim 5, Ponson discloses the torque transmission device is a torque limiter, wherein the first operating condition is a condition in which the input torque applied by the input drive shaft (2; see also column 8, lines 4-11) is below a predetermined threshold and the second operating condition is an overload condition in which the input torque applied by the input drive shaft is above the predetermined threshold (see column 1, lines 13-18, where the device freewheels in an overload condition)., and optionally the torque limiter may be a roller-jammer or a sprag-type torque limiter.
Regarding claim 6, Ponson discloses the torque transmission device is a one-way freewheel, wherein the first operating is a condition in which the input drive shaft (2; see also column 8, lines 4-11) rotates in a first direction, and the second operating condition is a condition in which the input drive shaft rotates in an opposite direction (see column 1, lines 13-18), and optionally the one-way freewheel may be a sprag clutch.
Regarding claim 7, Ponson discloses the torque transmission device is arranged such that, in the second operating condition, the bearings (15) bear against the earth ring (14 and 18) to apply torque to the earth ring (see Figure 7).
Regarding claim 8, Ponson discloses the earth ring (14 and 18) is configured to bear a contact stress applied by the bearings (15) on the earth ring (see Figure 7 and column 6, lines 3-18).
Regarding claim 9, Ponson discloses the earth ring (14 and 18) is sufficiently thick to bear the contact stress applied by the bearings (15) on the earth ring (see column 6, lines 3-18).
Regarding claim 10, Ponson discloses the earth ring (14 and 18) is flexible such that the torque transmitted from the earth ring to the housing (5) is reacted by the frictional force between the earth ring and the housing such that the earth ring does not slip within the housing (see column 6, lines 3-18, where the earth ring includes a synthetic material).
Regarding claim 11, Ponson discloses the earth ring (14 and 18) is sufficiently thin to be flexible enough that the torque transmitted from the earth ring to the housing (5) is reacted by the frictional force between the earth ring and the housing such that the earth ring does not slip within the housing (see column 6, lines 3-18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ponson.
Ponson discloses a torque transmission device according to claim 1, but does not expressly disclose the earth ring is 1 to 5mm thick; and therefore also does not expressly disclose the earth ring is thicker than the depth at which a peak shear stress occurs.
Applicant is reminded that it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. an earth ring having a thickness), discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the earth ring of Ponson such that the earth ring is 1 to 5mm thick, and as a result having the earth ring being thicker than the depth at which a peak shear stress occurs, as such a modification involves only routine skill in the art.
NOTE: Applicant’s attention is directed to the 112 rejection above regarding the limitation, “optionally is 4 to 10 times thicker than the depth below the surface at which the peak shear stress occurs.”

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,616,096 (Witton) in view of Ponson.
Witton discloses a secondary flight system for an aircraft (see Figures 1 and 2) comprising:
a centralised power drive unit (see “motor” in column 2, line 45);
a plurality of actuators (see column 2, lines 43-44, where an actuator is disclosed for use with a flap, of which there are multiple on an aircraft wing);
a transmission (see column 2, lines 41-49) arranged to transmit torque from the centralised power drive unit to the plurality of actuators; and
a torque transmission device, wherein the torque transmission device is a torque limiter arranged to limit the torque transmitted from the centralised power drive unit to the plurality of actuators (see column 4, lines 32-49).
Witton does not expressly disclose the torque transmission device being a torque transmission device as claimed in claim 1.
Ponson teaches a torque transmission device as claimed in claim 1 (see 102 rejection above) provides for torque transmission in a simple and compact manner, while being easy to transport and handle and incorporate into a mechanical assembly (see column 1, lines 41-46). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Witton to include a torque transmission device as claimed in claim 1, as taught in Ponson, in order to provide for torque transmission in a simple and compact manner, while being easy to transport and handle and incorporate into a mechanical assembly.

Allowable Subject Matter
Claims 13 and 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, Ponson discloses a torque transmission device according to claim 1, but fails to disclose the earth ring (14 and 18) comprises case-hardened metal and wherein:
the earth ring is case-hardened to a depth of 2 to 5 times the depth at which the peak contact stresses occur in the earth ring,
the earth ring is case-hardened to a depth of about 0.5mm to 1mm, or
the earth ring is case-hardened to a depth of 40% to 60% of the thickness of the earth ring.
One of ordinary skill in the art would not have been motivated to case harden the earth ring of Ponson, given the earth ring is part synthetic material and case hardened is a process utilized on metallic structures. As such, case hardening the earth ring would teach away from the intended structure of Ponson.
Regarding claim 14, Ponson discloses a torque transmission device according to claim 1, but fails to disclose:
the housing (5) comprises a lighter material than the earth ring (14 and 18), and
the housing is 6 to 10 times thicker than the thickness of earth ring.
One of ordinary skill in the art would not have been motivated to modify the housing to be a lighter material than the earth ring of Ponson, as the earth ring is made of a synthetic material which is able to slide along the material of the housing. As such, forming the housing from a lighter material than the earth ring would teach away from the intended structure of Ponson.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
March 15, 2022